DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17, 28, 55-56 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 5/19/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the receptacle plug carrier being configured to slidably move between a third end and a fourth end of the of the flexible elongated member wherein the non-conductive encapsulation comprises a set of fastening members configured as a strip that extends between the third end and the fourth end over a portion of the flexible elongated member, wherein each fastening member of the set of fastening members is transitionable from a fastened state to an unfastened state and from the unfastened state to the fastened state, and wherein the receptacle plug carrier comprises a first fastening element and a second fastening element disposed in the housing, wherein each of the first fastening element and the second fastening element is coupled to a portion of the set of fastening members at a first position and a second position having a length there between, wherein the length between the first position and second position defines a region in the flexible elongated member at which conductors of the 
Regarding independent claim 55, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the two or more electrically-conductive coupling elements configured to extend and to retract from a recess portion of the housing, wherein each of the two or more electrically-conductive coupling elements to configured to extend from the recess portion of the housing across, at least, a non-conductive retaining element of a flexible elongated member defining an extension cable, to contact and establish electrical contact with a corresponding conductor defined within the extension cable. None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847